DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 17/259,880 filed on 1/12/2021.
Currently, claims 1-14 are pending and examined.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/12/2021 is being considered by the examiner.
Drawings
The drawings are objected to because each Figure or embodiment requires one leading arrow line instead of all lines are leading arrow lines.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” or “The present invention relates to” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Also, the Applicant is advised to take out “Publ:Fig.3a”. Correction is required. 
Claim Objections
Claims 2-14 are objected to because of the following informalities: line 1 of claims 2-14; the preamble should be read “The swing door”.  Appropriate correction is required.
Claim 9, line 2; a phrase “comprise” should be read “comprises”. Correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 6, lines 2-3; a conditional phrase “when” is confusing and indefinite because "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C).
Re claims 6, 7, 8, 9, 11, 12; a phrase “it” or “its” is confusing and indefinite because does not clear whether “it” or “its” referring to which structure? Clarification is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 9,718,334 to Means.
Re claim 1: Means discloses a swing door operator system (12) comprising at least a first swing door operator (18A), a second swing door operator (18A), a wall (14), and at least one door leaf (10), wherein the at least one door leaf (10) is hinged connected at an opening (354, Fig. 3) in the wall (14), the first swing door operator (18A) is connected to a first side (near 244A) of the door leaf (14), the second swing door operator (18A) is connected to a second side (near 244B) of the door leaf (10), the first side of the door leaf is opposite to the second side of the door leaf, and the first swing door operator and the second swing door operator are configured to interact to move the door leaf between an open and closed position (see Figs. 1A-1B, 2-3).
Re claims 2-4, 8-9: wherein at least one of the first and the second swing door operator (18A/18A) inherently comprise a control unit (e.g. in order to use a control device 626) connected to the other of the first or second swing door operator (18A/18A) and wherein the control unit is configured to regulate the operation of the first and the second swing door operator (18A/18A, see col. 5, last par.); wherein the first and the second swing door operator (18A/18A) comprise a drive unit comprising at least one motor (col. 13, line 17) and at least one spring (col. 11, line 61), wherein the motor and the spring is arranged to interact to move the door leaf; wherein the control unit is connected to the drive unit and arranged to control the operation of the drive unit; wherein the control unit is configured to regulate the first and second swing door operators (18A/18A) to move the door leaf (10) with a predefined speed pattern from its closed position to its open position and from its open position to its closed position by regulating the force exerted from the first swing door operator and the second swing door operator to exert a combined force according to a predefined force pattern.; wherein the predefined force pattern comprise information regarding the amount of force between 0-100% of its capacity exerted from the first swing door operator (18A) at different positions of the door leaf (10) and information regarding the amount of force between 0-100% of its capacity exerted from the second swing door operator (18A) at different positions of the door leaf (10).
Re claims 5-7: wherein the first swing door operator (18A) is a pull swing door operator and the second swing door operator (18A) is a push swing door operator (see col. 7, line 58); wherein the pull swing door operator is configured to pull the door leaf when moving it towards the open position and to push the door leaf when moving it towards the closed position; wherein the push swing door operator is configured to push the door leaf (10) when moving it towards the open position and to pull the door leaf when moving it towards the closed position.
Re claims 10-11-12. wherein the first and the second swing door operators (18A/18A) comprise an axle (wherein 318A points to, Fig. 3) and an arm system (wherein 330 points to), the axle is connected to the drive unit and to the arm system and the arm system is further connected to the first or second side of the door leaf (10, see Figs. 1-2), wherein the axle and the arm system is arranged to interact with the drive unit to move said the door leaf (10); wherein the arm system of the first swing door operator (18A) is a pull arm system (see col. 7, line 58) arranged to pull the door leaf (10) from its closed position to its open position (Figs. 1A-1B); wherein the arm system of the second swing door operator (18A) is a push arm system (col. 7, line 58) arranged to push the door leaf (10) from its closed position to its open position.
Re claim 13: comprising a door frame (216A-216D) mounted in the opening (e.g. via 28) in the wall (14) and comprising two vertical elements (216C-216D) and a horizontal element (216A-216B) connecting the two vertical elements (216C-216D) and the door leaf (10) is hinged (at 28) connected to one of the vertical elements (216C-216D). 
Re claim 14: wherein the first swing door operator (18A) is mounted at a first side of the wall (14), the second swing door operator (18A) is mounted at a second side of the wall (14), and the first side of the wall (14) is opposite to the second side of the wall (14, Figs. 1-2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale